DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/30/2021 has been entered.

Response to Amendment
Applicant’s amendment filed on 11/30/2021 is acknowledged.  Claims 1, 9, 16, and 20 have been amended. 

Response to Arguments
Applicant’s arguments with respect to claims 1, 2, 4-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Rachmady et al. (US 2014/0225065 A1) in view of Barraud et al. (US 2018/0175163 A1).
Regarding claim 1, Rachmady teaches a method (Figs. 3A-3M of Rachmady) for forming a semiconductor device structure (305 in Fig. 3M of Rachmady), comprising: 
forming a plurality of first semiconductor layers (semiconductor layers 309 and 308 in Fig. 3A of Rachmady) and a plurality of second semiconductor layers (sacrificial layers 310 in Fig. 3A are also semiconductor, as described in [0033] of Rachmady) on a substrate (301), wherein the first semiconductor layers and the second semiconductor layers are alternately stacked (as shown in Fig. 3A); 
forming a dummy gate structure (sacrificial gate 326 in Fig. 3C) over the first semiconductor layers and the second semiconductor layers; 
forming a first gate spacer layer (left spacer 330 in Fig. 3C) and a second gate spacer layer (right spacer 330 in Fig. 3C) adjacent to the dummy gate structure; 
removing a portion (portions of the fin stack 304 corresponding to the S/D regions are removed as shown in Fig. 3D) of the first semiconductor layers and second semiconductor layers to form a trench (empty space remain after removing of above portion); 
as shown in Fig. 3I, the sacrificial layers 310 are removed) to form a recess (voids 342) between two adjacent first semiconductor layers (308/343 in Fig. 3I), wherein the recess extends from a first sidewall (right sidewall of the left spacer 330, as shown in Fig. 3I) of the first gate spacer layer to a second sidewall (left sidewall of the right spacer 330, as shown in Fig. 3I) of the second gate spacer layer; and 
forming a gate structure (gate structure 352 as shown in Fig. 3L of Rachmady).  
But Rachmady does not teach the method comprises: forming a dummy dielectric layer in the recess, wherein an entirety of the dummy dielectric layer is higher than a bottommost first semiconductor layer; removing a portion of the dummy dielectric layer to form a cavity; forming an inner spacer layer in the cavity; removing the entire dummy dielectric layer to form a gap; and the gate structure is formed in the gap.
Barraud teaches a method of forming a semiconductor nanowire device (Figs. 1A-1Z of Barraud) with internal spacer (146 in Fig. 1V of Barraud). The method comprises: forming a stack (113 in Fig. 1A) of alternating layers of semiconductor layers (108 and 112) and sacrificial layers (106 and 110) on a substrate; patterning the stack of alternating layers to form a plurality of fins (stacks of alternating silicon layers 132 and sacrificial layer 134 in Figs. 1I); removing the sacrificial layers to form a recess between two adjacent semiconductor layers (as shown in Fig. 1J of Barraud, the entire sacrificial layers 106 and 110 are removed to form recess between the silicon layers 108 and 112); forming a dummy dielectric layer (silicon oxide 134 in Fig. 1K of Barraud) in the recess; removing a portion of the dummy dielectric layer to form a cavity (portions of dummy dielectric 134 underneath the spacers 144 in Fig. 1T of Barraud are removed to create cavities for the inner spacer 146); forming an inner spacer layer (as described in [0084] of Barraud, dielectric material such as silicon nitride is filled into the cavities to form the internal spacers 146 in Fig. 1T) in the cavity; removing the entire dummy dielectric layer to form a gap (as shown in Fig. 1W and described in [0087] of Barraud, the dummy gate electrode 142 and entire remain of dummy dielectric 146 are removed); and the gate structure (154 in Fig. 1X of Barraud) is formed in the gap.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the fin structure and the inner spacer layer (146 in Fig. 1V) in Rachmady’s method, as disclosed by Barraud, in order to allow the correct alignment of the inner spacer in relation with the external spacer (330 of Rachmady) and to achieve higher density of device (as stated in [0010]-[0011] of Barraud).
As incorporated, the steps of Rachmady’s method are carried out until Fig. 3I of Rachmady, which is analogous to the structure in Fig. 1J of Barraud.  The silicon oxide material 134 of Barraud is identified as the dummy dielectric layer in the claim.  The semiconductor layer 309 is identified as the bottommost first semiconductor layer.  As shown in Fig. 3A, when the dummy dielectric material 134 of Barraud replaces the layers 310 in the recess 342, this entire dummy dielectric material is above the semiconductor layer 309, see Fig. 3I of Rachmady.
Regarding claim 2, Rachmady in view of Barraud teaches all the limitations of the method for forming the semiconductor device structure as claimed in claim 1, and further comprising: forming an S/D structure (338/339 in Fig. 3E of Rachmady) in the trench, wherein the S/D structure is in direct contact with the inner spacer layer (as combined in claim 1 above, the S/D regions 338/339 are analogous to 148 of Barraud which are in direct contact with inner spacer 146 of Barraud).  
Regarding claim 4, Rachmady in view of Barraud teaches all the limitations of the method for forming the semiconductor device structure as claimed in claim 1, and further comprising: 
forming the trench by using the first gate spacer layer and the second gate spacer layer as a mask (as shown in Fig. 3D of Rachmady). 
Regarding claim 5, Rachmady in view of Barraud teaches all the limitations of the method for forming the semiconductor device structure as claimed in claim 4, and also teaches wherein there is an interface (interface between the inner spacer 146 and dummy dielectric layer 134 in Fig. 1T of Barraud) between the dummy dielectric layer and the inner spacer layer, and the interface is substantially aligned with the first sidewall of the first gate spacer layer and the second sidewall of the second gate spacer layer (as shown in Fig. 1T of Barraud, the interfaces between the inner spacers 146 and dummy dielectric layer 134 are aligned with the inner sidewall of the external spacers 144 in Barraud).
Regarding claim 6, Rachmady in view of Barraud teaches all the limitations of the method for forming the semiconductor device structure as claimed in claim 1, and further comprising: 
removing the dummy gate structure (as shown in Fig. 3F of Rachmady and Fig. 1W of Barraud), 
wherein removing the entire dummy dielectric layer is performed after removing the dummy gate structure (as shown in Fig. 1W and described in [0088] of Barraud).  
Regarding claim 7, Rachmady in view of Barraud teaches all the limitations of the method for forming the semiconductor device structure as claimed in claim 1, and also teaches wherein the dummy gate structure (142 in Fig. 1Q of Barraud is analogous to dummy gate 326 in Fig. 3F of Rachmady) comprises a dummy gate dielectric layer (SiO2 layer of the dummy gate 142 of Barraud, as described in [0080] of Barraud) and a dummy gate electrode layer (polysilicon layer of the dummy gate 142 of Barraud, as described in [0080] of Barraud) over the dummy gate dielectric layer, and the method comprises: 
removing the dummy gate electrode layer (as described in [0087] of Barraud); and
removing the dummy gate dielectric layer (this step is implied in [0087] of Barraud).
But Rachmady in view of Barraud does not explicitly teach wherein removing the entire dummy dielectric layer is simultaneously performed while removing the dummy gate dielectric layer.  
Barraud discloses that the dummy gate dielectric layer is made of SiO2 (see [0080] of Barraud) and the dummy dielectric layer is also made of SiO2 (see [0074] of Barraud).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have removed the dummy gate dielectric layer and the dummy dielectric layer simultaneously (i.e. in one single etching) in order to have simplified the method since these two layers are made of the same material.
Regarding claim 8, Rachmady in view of Barraud teaches all the limitations of the method for forming the semiconductor device structure as claimed in claim 1, and also teaches wherein the dummy dielectric layer and the inner spacer layer are made of different materials (see [0074] of Barraud, the dummy dielectric layer 134 is also made of SiO2. As stated in the last sentences of [0084] of Barraud, the inner spacer layer 146 in Fig. 1T of Barraud is made of SiN).  

Allowable Subject Matter
Claims 9-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 9, the prior art does not disclose or fairly suggest a method of forming a semiconductor device with a step “forming a dummy dielectric layer in the recess after the dummy gate structure is formed” along with other limitations of the claim.
Regarding claim 11, the prior art does not disclose or fairly suggest a method of forming a semiconductor device with a step “forming a dummy dielectric layer in the recess after the dummy gate dielectric layer and the dummy gate electrode layer are formed” along with other limitations of the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/Examiner, Art Unit 2822